Citation Nr: 0030366	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-02 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for 
chloracne.

3.  Entitlement to an effective date prior to March 25, 1992 
for a 30 percent rating for chloracne.

4.  Whether a December 1971 rating decision which assigned a 
10 percent rating for sebaceous cysts, effective from August 
20, 1971, was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1966 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for PTSD and awarded a rating of 70 percent.  The 
veteran has also appeal rating decisions which assigned a 
rating of 30 percent for chloracne, denied an earlier 
effective date for 30 percent rating for chloracne, and 
determined that a December 1971 rating decision which 
assigned a rating of 10 percent for a skin disorder did not 
constitute clear and unmistakable error (CUE).

The issue of entitlement to a rating in excess of 30 percent 
for chloracne is the subject of the Remand which follows this 
decision.


FINDINGS OF FACT

1.  The veteran's disability from PTSD is manifested by total 
occupational and social impairment from symptoms such as 
depression, intrusive thoughts, avoidant behavior, insomnia, 
nightmares, isolation, poor memory and concentration, and 
inability to deal with work-related stress.

2.  The Department of Veterans Affairs (VA) received the 
veteran's claim for an increased rating for a skin disorder, 
originally diagnosed as acne and currently diagnosed as 
chloracne was received on March 25, 1992.

3.  It is not factually ascertainable that the veteran's 
disability from skin disorder, originally diagnosed as 
sebaceous cysts and currently diagnosed as chloracne, 
underwent an increase justifying assignment of a rating of 30 
percent prior to March 25, 1992.

4.  The veteran has not identified any fact known at the time 
of A December 1971 rating decision which was not before the 
adjudicators or any statutory or regulatory provision extant 
at the time which was misapplied.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (1999).

2.  An effective date prior to March 25, 1992, for a 30 
percent rating for a skin disorder diagnosed as chloracne is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.130 (1999).

3.  The veteran has not raised a valid claim of CUE in the 
December 1971 rating decision.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating of PTSD

The veteran contends that his disability from PTSD warrants a 
rating higher than the 70 percent rating assigned by the RO 
in its December 1999 rating decision.  For the following 
reasons and bases, the Board concludes that the criteria for 
a rating of 100 percent for PTSD have been met.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from PTSD within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  Therefore, The Board will 
first consider the history of the disability in question and 
then will consider the recent evidence which is probative of 
the degree of disability associated with such disability.

The veteran's claim for service connection for PTSD was filed 
on January 22, 1997.  In a December 1999 rating decision, the 
RO granted entitlement to service connection for PTSD and 
awarded a rating of 70 percent, effective from the date of 
receipt of the veteran's January 1997 claim.

The veteran served in the Republic of Vietnam during the 
Vietnam era.  He was a construction machine operator.  His 
service medical records do not show that the veteran's had 
complaints, diagnoses, or treatment of a neuropsychiatric 
disorder.  

It was noted during a VA outpatient evaluation in October 
1996 that the veteran had symptoms of PTSD.  In a February 
1997 letter, a VA mental health counselor reported that the 
veteran's symptoms met all the criteria for a diagnosis of 
PTSD.  In a December 1997 letter, a VA psychologist reported 
a diagnosis of chronic PTSD.  She also reported a score on a 
scale used to rate overall functioning (GAF) of 39, 
indicating major impairment in several areas, such as work, 
family relations, judgment, thinking or mood, including 
avoiding friends, neglecting family, or inability to work.

The following is a chronology of the pertinent, recently-
dated treatment records.  In a work assessment dated in 
January 1998, the same VA psychologist reported that the 
veteran had poor ability to interact with supervisors, deal 
with work stresses, and maintain attention and concentration.  
He also had poor ability to behave in an emotionally stable 
manner.

In February 1998, a private psychologist reported that the 
veteran had been her patient since July 1997.  She concluded 
that the veteran's disability from PTSD precluded employment.  
In a June 1998 letter, the same private psychologist reported 
that the veteran continued to meet the criteria for a 
diagnosis of PTSD.  She prognosticated that he would continue 
to be "vulnerable" to the disorder, particularly at times 
of stress.

The veteran underwent a VA neuropsychiatric examination for 
compensation purposes in October 1999.  He reported symptoms 
of insomnia, checking the perimeter around his house, 
frequent nightmares, isolating himself, daily intrusive 
thoughts of events in Vietnam, heightened startle response, 
and fear of losing his temper.  On mental status examination, 
the veteran became agitated in discussing his military 
experiences.  He showed a full range of emotions, including 
feelings of guilt about his Vietnam war experiences.  The 
examiner reported a diagnosis of chronic PTSD with depression 
and anxiety.  The examiner also reported a GAF score of 38, 
again indicating major impairment in several areas, such as 
work, family relations, judgment, thinking or mood, including 
avoiding friends, neglecting family, or inability to work.

The RO has utilized 38 C.F.R. § 1.30, Diagnostic Code 9411, 
to evaluate the veteran's disability from PTSD.  Under that 
Diagnostic Code, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

The veteran testified before the undersigned member of the 
Board in March 2000.  He reported that he lived in isolation 
to avoid other people.  He rarely left his home.  He did not 
sleep at night.  He had quit his last job under threat of 
being fired because he could not interact appropriately with 
his supervisors or customers.  He felt alienated from his 
third wife.  He felt he was unable to function in society.

The Board has considered the entire record and finds that the 
veteran's disability from PTSD is manifested by total 
occupational and social impairment from symptoms such as 
depression, intrusive thoughts, avoidant behavior, insomnia, 
nightmares, isolation, poor memory and concentration, and 
inability to deal with work-related stress.  Therefore the 
Board concludes that the criteria for a rating of 100 percent 
for disability associated with PTSD have been met.

II.  Earlier Effective Date for Increased Rating for Skin 
Disorder

The veteran contends that the effective date for the 
increased ratings for his disability from chloracne should 
have been August 20, 1971, the effective date of his award of 
a 10 percent rating for sebaceous cysts.  He cites a 
statement from a physician who commented that his skin 
disorder had been more severe in the past.

The veteran was granted service connection for sebaceous 
cysts by a December 1971 rating decision.  Initially, the 
associated disability was rated 10 percent disabling.  On 
March 25, 1992, the RO received the veteran's request that 
his service-connected skin disorder, which he claimed was a 
form of chloracne, be re-evaluated as such disability had 
worsened.  In May 1998, a RO hearing officer awarded an 
increased rating of 30 percent for chloracne, (previously 
diagnosed as sebaceous cysts) effective from the date of 
receipt of the veteran's claim in March 1992.

As discussed below, the assignment of effective dates for 
disability ratings is based, in part, on what constitutes a 
claim and when a claim is deemed filed.  The regulations 
provide that a veteran's intent to claim a benefit under the 
laws administered by VA may be initiated by an informal 
claim.  An informal claim is any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA.  38 C.F.R. § 3.155 (1999).

The regulations further provide that the effective date of an 
evaluation and award of compensation based on an original 
claim or claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
However, among the listed exceptions to the general rule 
stated above is the rule which applies to increases in 
disability compensation.  The effective date of such an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise the effective date will be the date the claim 
is received or the date entitlement to the benefit arose, 
which ever is later.  38 C.F.R. § 3.400(o) (1999).

The December 1971 rating decision which had assigned a 10 
percent rating for sebaceous cyst became final after one 
year.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).  The rating was confirmed by final 
rating decision in September 1973.  In December 1982, the 
veteran filed a claim for service connection for an 
unspecified disorder claimed to be related to Agent Orange 
exposure.  The claim was denied by a regional office by 
letter dated in January 1983.  No claim for an increased 
rating for a skin disorder was filed prior to March 25, 1992.  
Therefore, pursuant to 38 C.F.R. § 3.400, the veteran would 
be entitled to an effective date from March 25, 1992, or as 
much as one year earlier, provided that it is factually 
ascertainable that he had increased disability at such 
earlier date.  The Board has reviewed the entire record and 
cannot factually ascertain that the veteran's disability from 
chloracne, previously diagnosed as sebaceous cysts, underwent 
an increase prior to March 25, 1992, as there is no pertinent 
medical evidence showing a worsening of the skin disorder 
prior to that date.  The record is simply devoid of any 
competent medical evidence from which it can be factually 
ascertained that an increase in the service-connected 
disability from a skin disorder had occurred prior to the 
date of the filing of the veteran's March 25, 1992, claim.

III.  Claim of Clear and Unmistakable Error

As noted in the Introduction, the veteran has asserted that 
the original decision which granted service connection for 
sebaceous cysts and awarded a rating of 10 percent involved 
CUE.  The veteran has argued that his skin disorder was 
misdiagnosed and that he actually had chloracne.  He asserts 
that had the correct diagnosis been made, the skin disorder 
would have been rated 30 percent.

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 5112(b); 
38 C.F.R. § 3.105 (1999).  The Court has held that for there 
to be a valid claim of clear and unmistakable error, there 
must have been an error in the prior adjudication of the 
claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were improperly 
applied.  Id.  Clear and unmistakable error is error which is 
. . .

undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Id. at 313-314.  To establish clear and unmistakable error, 
it must be further demonstrated that the claimed error, when 
called to the attention of later reviewers, compels a 
different conclusion to which reasonable minds could not 
differ.  See Fugo v. Brown, 6 Vet. App. 40 (1993), en banc 
review denied, 6 Vet. App. 162 (1994)  The Court stated

that simply to aver that there was CUE in 
a case is not sufficient to raise the 
issue. . . .  It must always be 
remembered that CUE is a very specific 
and rare kind of "error."  It is the 
kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. . 
. .  If a claimant appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity of what the error 
is and . . . persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decision are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Id. at 43-44.  The appellant has asserted, in essence, that 
the original decision which granted service connection for 
sebaceous cysts was erroneous because it was subsequently 
determined that he had chloracne.  However, he has not cited 
a misapplication of law or a failure to consider a known 
fact.  He has not identified any fact known at the time which 
was not before the adjudicator or any statutory or regulatory 
provision extant at the time which was misapplied.  A claim 
that the evidence was improperly weighed or that the decision 
was wrong does not constitute a CUE claim.  Phillips v. 
Brown, 10 Vet. App. 25 (1997).  The veteran's assertion that 
his skin disorder was incorrectly diagnosed is an 
insufficient allegation of CUE.  

The evidence of record at the time of the December 1971 
rating decision included medical evidence showing that the 
skin disorder was then diagnosed as sebaceous cysts.  
Manifestations of this disorder included a one inch cyst 
under the right mandible and numerous small pitted area on 
the chest, neck and back.  The 10 percent rating then 
assigned by analogy to 38 C.F.R. § Part 4, Diagnostic Code 
7806 (1971) contemplated manifestations involving an exposed 
surface or extensive area.  The Board concludes that the 
claim of clear and unmistakable error has not been properly 
raised.


ORDER

A rating of 100 percent for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An effective date prior to March 25, 1992, for a 30 percent 
rating for chloracne, previously diagnosed as sebaceous 
cysts, is denied.

Having failed to properly raise the issue of whether the 
December 1971 rating decision which granted service 
connection for sebaceous cysts and awarded a rating of 10 
percent was based on clear and unmistakable error, the claim 
that that decision be reversed or amended is denied.


REMAND

The veteran contends that his disability from chloracne 
warrants a rating in excess of the 30 percent rating assigned 
by the RO's May 1998 rating decision.  He maintains that the 
disability is manifested by extensive scarring from cysts, 
chronic recurrences of lesions, with exudation, itching, and 
disfigurement.  Such manifestations are among the criteria 
for rating disability from his service connected disability, 
previously diagnosed in October 1971 as sebaceous cysts, and 
more recently diagnosed as chloracne.  The most recent VA 
examination for compensation purposes of the veteran's 
disability from a skin disorder was conducted in October 
1996.  The report of that examination is inadequate for 
rating purposes, as it does not discuss the extent or 
location of the scars associated with the veteran's 
chloracne, the degree of manifestations such as ulceration, 
itching, exudation, exfoliation, crusting, or systemic or 
nervous manifestations, or the degree of associated 
disfigurement.  Fulfillment of the VA's statutory duty to 
assist the veteran includes the conduct of a thorough and 
contemporaneous medical examination which take into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinsky, 1 Vet. App. 121 (1991).

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should take all necessary 
steps to obtain copies of any of VA or 
private treatment pertinent to his claim 
for an increased rating for his service-
connected skin disorder that are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The veteran should be afforded a VA 
examination to assess his current 
disability from his service-connected 
chloracne.  All indicated tests and 
diagnostic studies must be performed.  
The examiner should include a detailed 
description of the size, number, and 
location of the lesions associated with 
the disorder.  The examiner should also 
reported whether the disorder is 
manifested by ulceration, extensive 
exfoliation, exudation, crusting, or 
systemic or nervous manifestations.  The 
examiner should report whether the 
disorder is manifested by exceptionally 
repugnant lesions, scars, discoloration 
or other repugnant manifestations.  The 
claims folder should be made available 
and be reviewed by the examiner.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim for a 
higher rating for right arm 
thrombophlebitis.

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 8 -


